Title: To Benjamin Franklin from David Hartley: Memorandum, 8 July 1782
From: Hartley, David
To: Franklin, Benjamin


July 8, 1782.
To a person who no longer thinks of American dependence, what disadvantage can there be in making its independence a fixed article (whether the treaty succeeds or no) instead of making it a first article of the treaty, and so to depend on the success of that which may miscarry. To a person indeed who looks on it as an evil, and as an evil which there are yet some hopes to avoid, it is a rational proceeding to provide for all possibilities of realizing those hopes; and the case of the treaty not succeeding is that reserved possibility. Were I treating with an enemy indeed for a barrier town (which I certainly wish to keep or to get something for), nothing I own would be so absurd as to give it up at starting, as a fixed article before the treaty, instead of making it the first article of a treaty, and dependent on the success of the rest. But I had rather have American independence (for one reason amongst others), because the bolder way of giving it up, will secure a greater certainty of peace, I would then be for giving it up in that bolder way, nay had I some reluctance to American independence, I should still think the smallest probability added of peace, would over-balance the whole value of a mere reserved possibility of dependence, which could only, after all, arise from the failure of the treaty.
